DISMISSED; Opinion Filed March 4, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01313-CV

                             MD MOSTAFA KAMAL, Appellant
                                        V.
                              MASUMA KHATUN, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV18-00547-V

                             MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                                   Opinion by Justice Carlyle
       Appellant’s brief has not been filed despite appellant being cautioned that failure to file the

brief by February 15, 2019 would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1).

Accordingly, we dismiss the appeal. See id. 38.8(a)(1); 42.3(b), (c).




                                                       /Cory L. Carlyle/
                                                       CORY L. CARLYLE
                                                       JUSTICE


181313F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MD MOSTAFA KAMAL, Appellant                          On Appeal from the 292nd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-01313-CV         V.                        Trial Court Cause No. CV18-00547-V.
                                                      Opinion delivered by Justice Carlyle.
 MASUMA KHATUN, Appellee                              Justices Bridges and Partida-Kipness
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MASUMA KHATUN recover her costs, if any, of this
appeal from appellant MD MOSTAFA KAMAL.


Judgment entered this 4th day of March, 2019.




                                                –2–